DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 11/08/2022 have been fully considered.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed on 11/08/2022, with respect to claim 6 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see pages 6-7 of Remarks, filed on 11/08/2022, with respect to the rejection(s) of claim(s) claims 1, 16 and 19 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi et al. (USPGPUB 2012/0130211).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module to transmit” in claim 8 and “a data processing module programmed to convert” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 9 is also rejected due to said dependency.
Claim limitations of “a communication module to transmit” and “a data processing module programmed to convert” as recited in claims 8-9 invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. However, the written description fails to disclose the corresponding structure(s) for performing the entire claimed functions and to clearly link the structure(s) to the function. The specification is devoid of adequate structure(s) to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the recited function(s). As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one ordinary skill in the art would understand what structure(s) performs the function(s). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claim 9 is also rejected due to said dependency.
As described above, the disclosure does not provide adequate structures of the “a communication module” and “a data processing module”” as recited in claims 8-9. The specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one or ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weitzel et al. (USPGPUB 2017/0209091 – cited in previous action), and further in view of Kobayashi et al. (USPGPUB 2012/0130211). In regard to claims 1, 11, 16, and 19, Weitzel discloses a device, a method and a non-transitory computer readable medium (Figs. 1-4 and associated descriptions) comprising a wearable component (element 104, Figs. 1-2 and associated descriptions) comprising: a force sensor configured to generate a force signal representative of a force applied manually to a digit of a patient over time (elements 222 and 226, Fig. 2 and associated descriptions; pressure sensor, [0017]; pressure transducer, [0040 and [0047]]; [0076]; finger, [0028] and [0033-0034]), and an optical sensor configured to generate an optical signal representative of optical energy received from an optical source over time (light detector 208 and light source 206, Fig. 2 and associated descriptions); and a processor (element 212, Fig. 2 and associated descriptions) programmed to: determine a timing parameter based on a characteristic of the optical signal (pressure release time/ slope and refill complete time, [0055-0056]; Figs. 3-4 and associated descriptions), calculate the CRT based on the timing parameter (block 322, Figs. 3-4 and associated descriptions), and output a value of or data related to the CRT (block 324, Figs. 3-4 and associated descriptions).
Weitzel does not specifically disclose determine a timing parameter of the applied force based on a characteristic of the force signal and a characteristic of the optical signal.
Kobayashi teaches capillary refilling time measurement apparatus and associated method (Figs. 1-3 and associated descriptions) comprises a pressure sensor which detects a timing when a pressed state in which the living tissue is pressed is released ([0018]; [0071]) and a calculator perform the calculation based on the temporal variation of the reception light intensity and the timing that is detected by the pressure sensor ([0018]; CPU, [0071]) and the accuracy of the calculation of the capillary refilling time is improved ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device, the method and the non-transitory computer readable medium (Weitzel) to incorporate the use of the pressure signal to determining a timing when a pressed state in which the living tissue is pressed is released as taught by Kobayashi, since both systems are capillary refilling time measurement devices with pressure sensor/ detector and one of ordinary skilled in the art would have recognized that the pressure release time for calculating CRT is associated with the slope of the detected optical signal and the pressure signal detected by the pressure sensor (see both Weitzel and Kobayashi). The rationale would have been to better/ improve determine the pressure release time for calculating CRT based on both detected pressure and optical signals.
 In regard to claim 2, Weitzel as modified by Kobayashi discloses the wearable component further comprises the optical source configured to emit the optical energy (element 206 in element 104, Fig. 2 and associated descriptions of Weitzel).
In regard to claim 3, Weitzel as modified by Kobayashi discloses the optical source is external to the wearable component ([0029] of Weitzel).
In regard to claim 4, Weitzel as modified by Kobayashi discloses the processor is further programmed to receive at least one other physiological signal ([0035]; [0038]; [0041]; [0053]; [0056]; [0060]; [0062] of Weitzel).
In regard to claim 5, Weitzel as modified by Kobayashi discloses the processor is further programmed to output the value of the CRT or data relating to the CRT to a user (blocks 324 and 328, Fig. 3 and associated descriptions of Weitzel).
In regard to claim 6, Weitzel as modified by Kobayashi discloses value of the CRT or data relating to the CRT identifies a patient condition, an error when the applied force exceeds an applied force threshold or falls outside of an applied force threshold range, or a time duration (patient condition, [0062]; [0058-0064] of Weitzel).
In regard to claim 7, Weitzel as modified by Kobayashi discloses an intermediary device communicatively coupled to the wearable component (element 108, Fig. 1 and associated descriptions of Weitzel).
In regard to claim 8, Weitzel as modified by Kobayashi discloses a communication module to transmit the force and optical signals to the intermediary device via wired or wireless connection (Fig. 1 and associated descriptions; [0075]; [0081] of Weitzel).
In regard to claim 9, Weitzel as modified by Kobayashi discloses a data processing module programmed to convert sensed data from an analog signal to converted data (element 214 and A/D of element 212, Fig. 2 and associated descriptions of Weitzel).
In regard to claim 10, Weitzel as modified by Kobayashi discloses the converted data is a digital signal, force sensor data, optical sensor data, a quality measurement, or a CRT result (A/D of element 212 and data from elements 208, 216, and 226, Fig. 2 and associated descriptions of Weitzel).
In regard to claim 13, Weitzel as modified by Kobayashi discloses the characteristic of the optical signal is an amplitude of the optical signal at a time after removal of the force applied to the digit (blocks 318 and 320, Fig. 3 and associated descriptions; release pressure point, Fig. 4 and associated descriptions; [0055] of Weitzel).
In regard to claim 14, Weitzel as modified by Kobayashi discloses the force is applied manually ([0044] of Weitzel).
In regard to claim 17, Weitzel as modified by Kobayashi discloses determining a patient condition based on the CRT (block 328, Fig. 3 and associated descriptions; patient condition, [0062]; [0058-0064] of Weitzel).
In regard to claim 18, Weitzel as modified by Kobayashi discloses outputting a value or data related to the CRT, an alert, or a notification (block 324, Fig. 3 and associated descriptions; [0064] of Weitzel).
In regard to claim 20, Weitzel as modified by Kobayashi discloses outputting the value of or the data related to the CRT, an alert, or a notification (block 324, Fig. 3 and associated descriptions; [0064] of Weitzel).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weitzel and Kobayashi as applied to claims 1-10, 13-14 and 16-20 above, and further in view of Barlow et al. (USPN 4,338,950). In regard to claim 11, Weitzel as modified by Kobayashi discloses the medical device waits until a specified heart beat pulse or heart beat pulse amplitude is sensed to determine that capillary refill is complete ([0056]) but does not specifically discloses the characteristic of the force signal is an amplitude of the force signal at a time after removal of the force applied to the digit. 
Barlow teaches a heart beat pulse or heart beat pulse amplitude measuring device (Figs. 1-2 and 6 and associated descriptions) comprises a finger mounted pressure sensor (element 21, Figs. 1-2 and associated descriptions; Col 3 lines 44-50) for detecting heart beat pulse or heart beat pulse amplitude of the user (Fig. 6 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Weitzel as modified by Kobayashi) to incorporate the function of using amplitude of the force signal from the pressure sensor to detect heart beat pulse or heart beat pulse amplitude of the user as taught by Barlow at a time after removal of the force applied to the digit, since both devices are finger applied pressure sensors and one of ordinary skill in the art would have recognized that the amplitude of the force signal can be used to determine heart beat pulse (see Barlow) at a time after removal of the force applied to the digit for determining the capillary refill is complete (see Weitzel). The rationale would have been to obtain additional information form the force/ pressure signal in order to better determine the time point where the capillary refill is complete.
In regard to claim 12, Weitzel as modified by Kobayashi and Barlow discloses the force is applied manually ([0044] of Weitzel).
In regard to claim 15, Weitzel as modified by Kobayashi and Barlow discloses the force characteristic is an amplitude of the force signal at a point in time when the amplitude of the force signal decreases to a CRT threshold (target pressure of 80-180 mmHg for different users, [0044]; air dump valve to release pressure, [0046]; pressure signal, [0047] and [0052] of Weitzel; minimum and maximum force/ pressure amplitude signals where heart beat pulse is detected, Fig. 6 and Col 6 lines 61 – Col 7 line 31 of Barlow), and wherein the optical signal characteristic is an amplitude of the optical signal at a point in time when the amplitude of the optical signal is equal to a baseline amplitude of the optical signal (blocks 310 and 320, Fig. 3 and associated descriptions; Fig. 4 and associated descriptions; return to baseline, [0055] of Weitzel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791